Memorandum. The order of the Appellate Division should be affirmed.
In New York City Chapter of Civ. Serv. Employees Assn. v Civil Serv. Employees Assn. (283 App Div 918, mot for lv to app den 284 App Div 802), an action between these same parties, it was recognized that defendant, as the parent body, was empowered to organize local chapters other than plaintiff in the New York City area. Plaintiff urges that its 1946 constitution was revised in 1972 so as to provide that it may be amended by a two-thirds vote of delegates present at any duly organized meeting of plaintiff’s chapter, that defendant had no right to compel members of an existing chapter to disaffiliate and join members of a new chapter. This contention as to constitutional revision is, as Special Term noted, wholly unsupported and effectively contradicted by the proofs, which demonstrate that plaintiff’s constitution had not been revised in relevant part at the time in question and that said constitution provided for its amendment by a two-thirds vote of defendant’s board of directors. We conclude also that the authority of this parent union to amend the local charters carried with it the right to transfer and assign members to its various local chapters.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.